Title: To George Washington from Brigadier General William Smallwood, 1 January 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] January 1st 1778

We have recovered our Sloop which I wrote concerning the other Day, & no other Damage sustained by the Tories retakg her, than a few Barrells of Flower, & some Pork, our Party havg surprized & drove them of[f] whilst unloading her.
The Brig is like to be much more valuable than was at first supposed, there appears to be a great Quantity of Arms, Baggage & some Cloths, Ammunition Rum & Wine, and I am in hopes some Soldiers Cloathing, in short she is full, & I understand lately from England, but called by [New] York & took in Officers Baggage & the Soldiers now Prisoners, there were upwards of 90 Waggonloads brought from her the Day before yesterday, but very few yesterday, being chief pt of the Day securing her by fasts on the Shore, the Tide having made very ful, & the Ice had Nigh carried her off, but believe she is now well secured—I have ordered Waggons in to carry of[f] the Arms heavy Baggage &c. to the neighbourhood of Nottingham, where I judge They will be more secure, & shoud be glad of your direction relative to the removal of the Prisoners—Officers are now sorting the Arms & Baggage &c. for Removal, & as soon as an Inventory of the whole can be made out it shall be done & transmitted.
Mr Holliday Paymaster of the 5th Maryd Regiment waits on you to obtain a Warrant for some Money to pay the Officers & Soldiers, who

are pennyless, & are dissatisfied & clamorous, it appears there is a considerable sum of Money due the Regiment as pay, which at present the Paymaster cannot account for by pay Roll, as many of the Officers with their papers are absent, which disables him from closing the Accounts; indeed I am apprehensive there will be a necessity to advance Money on Account, to several of the Regiments, till Leisure and Opportunity is given to the Officers this Winter of making a final Settlement of their Accounts, which the want of Leisure & particular Circumstances have hitherto prevented, & it may have a bad tendency not to obviate their Murmurs in some Degree, when it will be attended with no risque, the Circumstances of such Officers (& several there are) who have borrowed Sums of Money upon their private Credit from their Friends to aid the Service is peculiarly hard, & unless aided & speedily remedied by the Public must lessen their Reputation.
I shou’d be glad to have your Approbation upon the Mode which I proposed of shoeing this part of the Soldiery, who are from their late hard Duty almost bare foot, their Shoes at best is bad when new, & the Frost soon Cuts them out—I remain &c. Yrs

W. Smallwood

